Order entered January 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00502-CR

                           KELLY LAURA SIXTOS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 265th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1259374-R

                                         ORDER
       We GRANT appellant’s January 15, 2014 motion for extension of time to file a reply

brief. The time to file appellant’s reply brief is EXTENDED to February 21, 2014.

                                                    /s/   DAVID EVANS
                                                          JUSTICE